REASONS FOR ALLOWANCE
Claims 1-18 previously allowed.
Claims 19-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: As discussed in Applicant’s Remarks and agreed upon in the examiner’s opinion, the specific limitations of “wherein the roll shaft includes an extension having an eyelet, and wherein the engager is configured to engage the extension via a pin that extends through the eyelet of the extension” is not anticipated or made obvious by the prior art of record. The closes prior art, as used in the previous rejection, does not teach an engager that engages an eyelet of an extension of the roll shaft via a pin as now claimed and there would be no reason to or method of modifying the connections to have such a feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R STABLEY/Examiner, Art Unit 3611         

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611